Jesse Parks, the appellant, was tried in the lower court, convicted, and sentenced to hang. No assignment of errors or briefs have been filed in this case.
We have examined and considered the record, and are of opinion that the appellant had a fair and impartial trial in court. We find no reversible error in the admission of evidence, or the exclusion thereof, nor in the instructions given for the state and the appellant, taken as a whole. The peremptory instruction requested by the appellant was properly refused, as we are of opinion there was sufficient evidence upon which the jury were warranted in believing that the appellant was guilty as charged. The record discloses that a heinous crime was committed. The deceased and his paramour were slaughtered outside his house, dragged to the steps, placed within the house, and next morning the house containing the bodies and its contents was destroyed by fire.
Friday, May 20, 1932, is fixed as the date for the execution of the sentence here imposed.
Affirmed. *Page 442